Citation Nr: 1204723	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' Appeals issued on September 13, 2010, is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a previously-denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection for such is warranted.  

3.  Entitlement to a disability evaluation in excess of 20 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to January 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the Veteran's claims for further development in January 2008.  That development was completed, and the case was returned to the Board for appellate review.  

In a September 2010 decision/remand, the Board denied the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for bilateral hearing loss and remanded his tinnitus and lumbar spine claims for further development.  The Veteran did not initiate an appeal to the United States Court of Appeals for Veterans' Claims (the Court) concerning the Board's denial of his bilateral hearing loss claim.  The requested development was completed and the Veteran's tinnitus and lumbar spine claims were returned to the Board.  

For the reasons discussed below, the Board vacates the portion of the Board's September 2010 decision which denied the Veteran's petition to reopen his previously-denied bilateral hearing loss claim and will remand the appeal for further development.

As noted in the January 2008 Board remand, the Veteran has raised claims for special monthly compensation (SMC) as a result of his service-connected diabetes mellitus, type II, and for an earlier effective date for the grant of service connection for diabetes mellitus, type II.  Since these issues were not developed or adjudicated in the first instance by the RO, they were referred to the RO for appropriate action.  However, it does not appear that any action to develop or adjudicate these claims have been taken.  Also, in August 2009 and April 2010 statements, the Veteran has raised claims for SMC as a result of his service-connected degenerative joint disease (DJD) of the lumbar spine and for entitlement to service connection for posttraumatic stress disorder (PTSD).  See statements from the Veteran dated in August 2009 and April 2010.  Since these claims have not been considered in the first instance by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On September 13, 2010, the Board issued a decision denying the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for bilateral hearing loss. 

2.  Before the Board issued its September 13, 2010, decision, the Veteran, in a statement received by the RO in August 2009, requested a hearing before the Board at the RO.  





CONCLUSION OF LAW

The criteria for vacating the portion of the Board's September 2010 decision which denied the Veteran's petition to reopen his previously-denied bilateral hearing loss claim have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

VACATUR

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

On the Veteran's April 2005 substantive appeal (VA Form 9) he indicated that he did not want to participate in a Board hearing in connection with his claims.  See the Veteran's April 2005 substantive appeal.  Later that month, the RO sent the Veteran a letter which requested that he further clarify whether he desired to participate in a Board hearing.  See an April 2005 letter from the RO.  In response, a May 2005 statement from the Veteran's representative indicated that the Veteran did not wish to participate in a hearing.  See a May 2005 statement from the Veteran's representative.  

However, in an August 2009 statement, the Veteran asserted that he desired to present oral testimony at a Travel Board hearing in support of his claims.  See an August 2009 statement from the Veteran.  The Board observes that the August 2009 statement from the Veteran was of record at the time of the Board's September 2010 decision/remand, and his testimony may have materially and substantially affected the disposition of his claims.  Moreover, the Board notes that the failure to afford the Veteran a hearing would amount to a denial of due process.  As the September 2010 Board decision denied the Veteran due process, that decision must be vacated. 


ORDER

The portion of the September 13, 2010, Board decision which denied the Veteran's petition to reopen his previously-denied claim of entitlement to service connection for bilateral hearing loss is vacated. 


REMAND

Reason for Remand:  To schedule the Veteran for a hearing.  

On the Veteran's April 2005 substantive appeal (VA Form 9), the Veteran indicated that he did not want to participate in a Board hearing in connection with his claims.  See the Veteran's April 2005 substantive appeal.  Later that month, the RO sent the Veteran a letter which requested that he further clarify whether he desired to participate in a Board hearing.  See an April 2005 letter from the RO.  In response, a May 2005 statement from the Veteran's representative indicated that the Veteran did not wish to participate in a hearing.  See a May 2005 statement from the Veteran's representative.  

However, in an August 2009 statement, the Veteran asserted that he desired to present oral testimony at a Travel Board hearing in support of his claims.  See the August 2009 statement from the Veteran.  The Board notes that the failure to afford the Veteran a hearing would amount to a denial of due process.  Therefore, the Veteran should be scheduled for a Travel Board hearing.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

The RO/AMC should take appropriate steps in order to schedule the Veteran for a VA Travel Board hearing with a member of the Board at the local office in accordance with his August 2009 request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


